UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 15-4472


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

MICHAEL FLORIG,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:15-cr-00056-PJM-1)


Submitted:   December 22, 2015              Decided:   January 14, 2016


Before WILKINSON, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Richard J. Link, Jr., KARPEL, LINK & CAPORALETTI, Rockville,
Maryland, for Appellant.     Rod J. Rosenstein, United States
Attorney, Hollis Raphael Weisman, Assistant United States
Attorney, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     In a bench trial before a magistrate judge, Michael Florig

was convicted of theft of government property.                                   The district

court affirmed his conviction.                      On appeal, Florig argues that

there was insufficient evidence that the property found in his

possession belonged to the Government because the only evidence

on this issue was circumstantial.

     “We review a challenge to the sufficiency of the evidence

de novo.     If, viewing the evidence in the light most favorable

to the     Government,        we    find   there          is    substantial      evidence   to

support    the    conviction,         we   will           affirm       the    jury    verdict.”

United States v. McDonnell, 792 F.3d 478, 515 (4th Cir. 2015)

(internal quotation marks and citation omitted), petition for

cert. filed, ___ U.S.L.W. ___ (U.S. Oct. 15, 2015) (No. 15-474).

Significantly,          “circumstantial               evidence           is      treated    no

differently      than    direct       evidence,           and     may    be    sufficient   to

support a guilty verdict even though it does not exclude every

reasonable       hypothesis         consistent            with     innocence.”          United

States v.    Gray,      137 F.3d 765,         772    (4th    Cir.       1998)   (internal

quotation    marks      omitted).          In       this       case,    the    circumstantial

evidence that the property found in Florig’s car belonged to the

commissary where he worked, as aptly summarized in the district

court’s    opinion,      was       overwhelming.               Accordingly,      we    conclude

that the evidence was sufficient to support Florig’s conviction.

                                                2
     We affirm the judgment of the district court.              We dispense

with oral argument because the facts and legal contentions are

adequately   presented   in   the   materials   before   this    court   and

argument would not aid the decisional process.

                                                                   AFFIRMED




                                     3